ACCEPTED
                                                                                                        01-15-00699-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  9/24/2015 11:32:43 AM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                 CLERK

              THE FIRST COURT OF APPEALS OF THE STATE OF TEXAS


DOROTEA REYES                                                                  FILED IN
                                              §       Court of Appeals No.
                                                                        1st01-15-00699-CV
                                                                            COURT OF APPEALS
and WILBER REYES                              §                                HOUSTON, TEXAS
Appellants,                                   §                             9/24/2015 11:32:43 AM
                                              §                             CHRISTOPHER A. PRINE
VS.
                                              §                                      Clerk
                                              §
THRIFTY MOTORS INC.,                          §       Trial Court Case No. 1055495
Appellee.                                     §


                                        VERIFICATION

STATE OF TEXAS
COUNTY OF HARRIS


       The undersigned states under oath that: '1, JUSTICE ADJEI, am the attorney for
Appellants Application to Extend Time for Filing Appellants Brief in Chief. I have personal
knowledge of the facts and allegations stated therein and they are true and correct to the best of
my knowledge and belief"




                                       USTICE ADJEI



       This instrument   was acknowledged before me on 24 1h day of September. 2015.




                                  4   NA/Y PUBLIC'r-TEXAS